PLEDGE AGREEMENT

        This AMENDED PLEDGE AND SECURITY AGREEMENT effective as of the 15th day
of January 2002, is by and between Boston Biomedica, Inc. (hereafter the
“Pledgor”) and Commerce Bank & Trust Company, a Massachusetts Trust Company
organized pursuant to Chapter 172 of the laws of the Commonwealth of
Massachusetts, with a principal place of business at 386 Main Street, Worcester,
Massachusetts (hereafter the “Lender”).

PRELIMINARY STATEMENTS:

        WHEREAS, Resort Accommodations International, LLC (the "Borrower") is a
Massachusetts limited liability company owned by Richard T. Schumacher
("Guarantor").

        WHEREAS, Guarantor is the Chairman and Chief Executive Officer of the
Pledgor.

        WHEREAS, on the date hereof, Borrower, Guarantor and Lender are
executing and delivering loan documentation to amend certain terms of the loan
arrangement currently existing between Borrower, Lender and Guarantor, pursuant
to which (i) Lender will, among other things, increase its loan to Borrower by
$980,000 from $1,438,000 to $2,418,000 (the “Loan”) pursuant to a Sixth Restated
Loan Agreement between Borrower and Lender dated the date hereof (the “Loan
Agreement”) and a Sixth Note Modification Agreement between Borrower and Lender
dated the date hereof (the “Note”); and (ii) Guarantor will ratify his Unlimited
Guaranty dated February 27, 1998 (the “Unlimited Guaranty”) of Borrower’s
obligations under the Loan Agreement and the Note, and will secure the
obligations of Borrower under the Loan Agreement and the Note and the
obligations of Guarantor under the Unlimited Guaranty by further amending that
certain Pledge Agreement between Guarantor and Lender dated February 27, 1998,
as amended (the “Guarantor’s Pledge Agreement”).

        WHEREAS, the additional proceeds to be received by Borrower in
connection with the Loan will be used to satisy various obligations of the
Borrower and the Guarantor.

        WHEREAS, Lender has determined that Borrower and Guarantor do not have
sufficient collateral to secure the Loan and have thus conditioned the Loan on
the receipt from Pledgor of (i) a guaranty of Guarantor’s obligations under the
Limited Guaranty, such guaranty to be in the form attached hereto (the
“Pledgor’s Guaranty”), and (ii) a pledge of a $1.0 million to be held in an
interest bearing account to be held by Lender for the purpose of securing
Pledgor’s obligations under the Pledgor’s Guaranty.

        WHEREAS, a special committee of the Board of Directors of Pledgor has
reviewed the transactions contemplated between Borrower, Lender and Guarantor
and, after deliberation and consideration of alternatives to such transactions,
has determined that it is in the best interest of the Pledgor to enter into the
Pledgor’s Guaranty and this Pledge Agreement because, among other things, the
proceeds from the Loan will (i) enable Guarantor to repay his personal financial
debts and obligations which will relieve him of financial pressures that have
been and would continue to be a substantial distraction to him and the Pledgor’s
business and (ii) avoid the need for the Guarantor to sell a significant portion
of his stock of the Pledgor to repay the Loan, thereby eliminating the potential
adverse effect on the Pledgor’s stock price and the negative impression that
such sales of stock would create to the public stockholders of Pledgor.

        WHEREAS, in connection with this Pledge Agreement, the Pledgor is
pledging up to $1,000,000 held in an interest bearing account described in
SECTION 1 below (the “Collateral”).

        NOW THEREFORE, in consideration of the mutual premises contained herein
and in order to induce the Lender to make the Loan to the Pledgor, the Pledgor
agrees as follows:

         SECTION 1.  Pledge.  The Pledgor pledges to the Lender and grants to
the Lender a security interest in, the following (the "Collateral"):

Up to $1,000,000 held in Account Number 99001550 at Commerce Bank & Trust
Company located at 386 Main Street, Worcester, MA or such other interest bearing
account agreed to by the Lender and the Company.

         SECTION 2.   Security for Obligations.  This Agreement secures the
payment of up to $1,000,000 of the obligations of the Borrower now or hereafter
existing under the Note whether for principal, interest, fees, expenses or
otherwise and all other obligations of the Pledgor now or hereafter existing
under this Pledge and Security Agreement (all such obligations of the Pledgor
being the “Obligations”).

         SECTION 3.  Representation and Warranties.  The Pledgor represents and
warrants as follows:

        (a)         The execution, delivery and performance by the Pledgor of
this Agreement (A) does not and will not violate (i) any provision of law
applicable to the Pledgor, any governmental rule or regulation or (ii) any order
of any court or other agency of government binding on the Pledgor or any
material indenture, agreement or other instrument to which Pledgor is a party,
or by which the Pledgor or any of the Pledgor’s material property is bound, and
(B) will not be in conflict with, result in a material breach of or constitute
(with due notice and/or lapse of time) a material default under, any such
indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever on any
property or assets of the Pledgor other than as contemplated by this Agreement.

        (b)         The Pledgor is the legal owner of the Collateral free and
clear of any lien, security interest, option or other charge or encumbrance
except for the security interest created by this Agreement.

        (c)         The pledge of the Collateral pursuant to this Agreement
secures the payment of the Obligations and creates a valid and perfected first
priority security interest in the Collateral.

        (d)         No authorization, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required
either for the pledge by the Pledgor of the Collateral pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by the
Pledgor.

        (e)         This Agreement constitutes the legal, valid and binding
obligation of the Pledgor enforceable against the Pledgor in accordance with its
terms, except as the enforceability thereof may be subject to bankruptcy,
insolvency, moratorium and other laws affecting the rights and remedies of
creditors and secured parties and to the exercise of judicial discretion in
accordance with general equitable principles.

        (f)         The Pledgor is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System).

         SECTION 4.  Further Assurances.  The Pledgor agrees that, at any time
and from time to time at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary, or that the Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

         SECTION 5.  Lender May Perform.  If the Pledgor fails to perform any
agreement contained herein, the Lender may itself perform, or cause performance
of, such agreement and the expenses of the Lender incurred in connection
therewith shall be payable by the Pledgor.

         SECTION 6.  Events of Default  Each of the following events shall
constitute an event of default hereunder ("Event of Default").

        (a)         The occurrence of any Event of Default under the Note, the
Guaranty or the Pledgor's Guaranty; or

        (b)         Any written representation or warranty made by the Pledgor
in this Agreement or in any certificate, agreement, instrument or statement
contemplated hereby or made or delivered pursuant hereto or in connection
herewith or the Note, the Guaranty or the Pledgor’s Guaranty shall prove to be
incorrect in any material respect; or

        (c)         The Pledgor shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed, and such failure remains unremedied for five (5) days after written
notice thereof shall have been given to the Pledgor by the Lender; or

        (d)         This Agreement shall at any time for any reason cease to be
in full force and effect or shall be declared to be null and void, or the
validity or enforceability thereof shall be contested by the Pledgor, or Pledgor
shall deny it has any or further liability or obligation hereunder.

         SECTION 7.  Remedies Upon Default.  If any Event of Default shall have
occurred and be continuing:

        (a)         The Lender may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
Uniform Commercial Code (the “Code”) in effect in the Commonwealth of
Massachusetts at the time, sell the Collateral or any part thereof in one or
more parts at public or private sale, at any exchange, broker’s board or at any
of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Lender may deem commercially
reasonable. The Lender shall give the Pledgor at least the greater of the
minimum notice required by law or seven days prior written notice of the date,
time and place of any public sale thereof or of the time after which any private
sale or any other intended disposition is to be made. The Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Lender may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

        (b)         All cash proceeds received by the Lender in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Lender, be held by the Lender as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Lender pursuant to Section 8) in whole or in part by
the Lender against, all or any part of the Obligations in such order as the
Lender shall elect. Any surplus of such cash or cash proceeds held by the Lender
and remaining after payment in full of all the Obligations shall be paid over to
the Pledgor or to whomever may be lawfully entitled to receive such surplus.

         SECTION 8.  Expenses.  The Pledgor will, upon demand, pay to the Lender
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Lender may
incur in connection with (i) the preparation, execution, performance and
administration of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of the Lender hereunder
or (iv) the failure by the Pledgor to perform or observe any of the provisions
hereof.

         SECTION 9.  Security Interest Absolute.  All rights of the Lender and
security interests hereunder, and all obligations of the Pledgor hereunder shall
be absolute and unconditional irrespective of:

        (i)         any lack of validity or enforceability of the Pledgor's
Guaranty or any other agreement or instrument relating thereto;

        (ii)        any change in time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Pledgor’s Guaranty;

        (iii)       any exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Obligations; or

        (iv)      any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the
Obligations.

         SECTION 10.  Amendments, Etc.  No amendment or waiver of any provision
of this Agreement shall terminate or release any obligations of the Pledgor
hereunder unless said amendment is in writing and executed by the Lender and the
Pledgor.

         SECTION 11.  Addresses for Notices.  All notices and other
communications provided for hereunder shall be in writing and, if to the
Pledgor, mailed by certified mail, return receipt requested or sent by a
nationally recognized overnight delivery service requesting a receipt, addressed
to it at Boston Biomedica, Inc., 375 West Street, West Bridgewater,
Massachusetts 02379, or, if to the Lender mailed by certified mail, return
receipt requested or sent by a nationally recognized overnight delivery service
requesting a receipt addressed to it at, Commerce Bank & Trust Company, 386 Main
Street, P.O. Box 15020, Worcester, Massachusetts, 01615-0020, with a copy to or
as to either party in a written notice to each other party complying as to
delivery with the terms of this Section. All such notices and other
communications shall, when mailed be effective when deposited in the mails
addressed aforesaid.

         SECTION 12.  Continuing Security Interest; Transfer of Note.  This
Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until payment in full of the
Obligations, (ii) be binding upon the Pledgor, its administrators, executors,
successors and assigns, and (iii) inure to the benefit of the Lender and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), the Lender may assign or otherwise transfer the
Pledgor’s Guaranty to any other person or entity, and such other person or
entity shall thereupon become vested with the benefits in respect thereof
granted to the Lender herein. Upon the payment in full of the Obligations, the
Pledgor shall be entitled to the return, upon request and at its expense, of
such of the Collateral as shall not have been sold or otherwise applied pursuant
to the terms hereof.

         SECTION 13.  No Waiver; Cumulative Remedies.  No failure on the part of
the Lender to exercise, or to delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy by the Lender preclude any other
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

         SECTION 14.  Termination.  This Agreement shall terminate when the Note
has been fully satisfied and all indebtedness secured hereby and all Obligations
of the Pledgor hereunder have been fully paid and performed, at which time the
Lender shall execute and deliver to the Pledgor an appropriate release and shall
redeliver (or cause to be reassigned and redelivered) to the Pledgor, or to such
person or persons as the Pledgor shall designate, against receipt, such of the
Collateral (if any) as shall have been received by the Lender and not sold or
otherwise applied pursuant to the terms hereof and shall still be held by the
Lender hereunder, together with appropriate instruments of reassignment. Any
such reassignment shall be without recourse upon warranty by the Lender and at
the expense of the Pledgor.

         SECTION 14.  Governing Law; Terms.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
(except as required by mandatory provisions of law and except to the extent that
validity or perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the Commonwealth of Massachusetts). Unless otherwise
defined herein, terms defined in Article 9 of the Uniform Commercial Code in the
Commonwealth of Massachusetts are used herein as therein defined.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, under seal, as of the date first above written.


WITNESS:

                                                     BOSTON BIOMEDICA, INC.


___________________________                 By:_____________________________


                                                     Commerce Bank & Trust Company


___________________________                 By:___________________________

